Citation Nr: 9902865	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diplopia.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  This appeal arises from a July 1994 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).

In November 1996, the Board of Veterans Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a July 1998 rating action continued the prior denials.

The issue of entitlement to service connection for diplopia 
will be addressed in the remand portion of this document.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of tinnitus during the veterans period 
of active service or currently.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for tinnitus 
is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim of service connection for tinnitus.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

After reviewing the evidentiary record concerning the issue 
of service connection for tinnitus, the Board concludes that 
the veteran's claim for service connection for that condition 
is not well grounded.

The service medical records for the veterans period of 
active duty from 1965 to 1967 do not show any complaints or 
treatments related to his ears.  On the separation 
examination in May 1967, the ears were noted as normal.  
National Guard medical records dated from 1983 to 1996 did 
not show any diagnosis of tinnitus.  On a January 1995 report 
of medical history, the veteran reported that in 1965 he lost 
hearing in his left ear, accompanied by ringing.  

The objective medical evidence does not show the presence of 
tinnitus or other ear problems during the veterans period of 
active duty.  Ringing in the ears was first complained of in 
the 1990s, nearly three decades after the veterans 
separation from active duty, and tinnitus has never actually 
been diagnosed.  The veterans lay statements to the effect 
that he has chronic tinnitus which began during service are 
not supported by objective medical evidence and are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  His own 
statements as to medical diagnoses are not competent to 
render his claim well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions, his claim is 
not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has tinnitus that 
originated during active service.  Based upon the foregoing, 
the Board concludes that he has failed to meet his initial 
burden of presenting evidence that his claim for service 
connection for that disability is plausible or otherwise 
well-grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Under these circumstances, the claim is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran contends that he has chronic diplopia as a result 
of a head injury during service.  The service medical records 
show that the veteran complained of double vision in the left 
field of gaze in October 1965.  Motor field with red lens 
over the right eye showed diplopia with red light to the left 
and lower than white light in all three positions of left 
gaze.  The veteran was referred to ophthalmology; however, 
there is no indication that this consultation occurred.  The 
veteran was separated from service in June 1967.  On the 
separation examination in May 1967, the veteran reported a 
head injury in basic training, with diplopia for two to three 
months and no further sequelae.  Eyes were noted as normal on 
the separation examination.  During his National Guard 
service in 1995, the veteran reported blurred vision since 
the inservice injury.  A VA ophthalmology consultation was 
conducted in May 1995, however the record of the findings is 
virtually illegible.  The veteran has contended that he 
continues to experience diplopia, which he refers to as 
triple vision, and which he believes is related to the 
inservice incident.  

In light of the above, the Board is of the opinion that a 
comprehensive VA ophthalmologic examination should be 
conducted, with a full report setting forth whether the 
veteran currently has diplopia, and if so, whether it is 
related to the findings during service. 

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an examination by a VA ophthalmologist.  
All indicated tests and studies are to be 
performed.  The examiner is requested to 
provide an opinion as to whether the 
veteran currently has diplopia, and if 
so, whether it is related to the findings 
in service in October 1965.  The entire 
claims folder, including the service 
medical records with particular reference 
to the complaint of diplopia in 1965, and 
a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
must provide a comprehensive (and 
legible) report including complete 
rationale for all conclusions reached.

2.  Following completion of the above, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full. If 
the examination report fails to include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) (if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If not, the veteran and his representative 
should be provided with an appropriate supplemental statement 
of the case.  Thereafter, the case should be returned to the 
Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
